J-S77034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SAL’S LANDSCAPING & LAWN CARE,                   IN THE SUPERIOR COURT OF
INC.                                                   PENNSYLVANIA


                       v.


ARVIND DELVADIA

                       v.

HEARTHSTONE HOMES, INC.


APPEAL OF: ARVIND DELVADIA                           No. 2171 MDA 2015


                Appeal from the Judgment Entered May 20, 2016
                in the Court of Common Pleas of Dauphin County
                     Civil Division at No.: 2013-CV-01386-DJ


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                     FILED DECEMBER 12, 2016

        Appellant, Arvind Delvadia, appeals from the judgment entered in

favor of Appellee, Sal’s Landscaping & Lawn Care, following a non-jury trial.1

We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Appellant purports to appeal from the verdict entered on November 10,
2015, following the non-jury trial. However, an appeal lies from entry of
final judgment.    Judgment was not entered until May 20, 2016, thus
Appellant’s notice of appeal was prematurely filed; however, this court will
address the appeal because judgment has been entered on the verdict. See
Harvey v. Rouse Chamberlin Ltd., 901 A.2d 523, 524 n.1 (Pa. Super.
2006). We have corrected the caption accordingly.
J-S77034-16



       We take an abbreviated factual and procedural history in this matter

from the trial court’s February 29, 2016 Rule 1925(a) opinion.             On

November 10, 2015, the court conducted a non-jury trial, during which

neither Appellant, nor his counsel, were present. Following trial, the court

found that Appellee was initially a subcontractor hired to provide landscaping

for Appellant’s residence; however, Appellant and Appellee entered into a

subsequent direct contractual relationship for additional work.    The court

found that Appellant failed to pay Appellee for the additional work, and

accordingly, awarded judgment in Appellee’s favor in the amount of

$5,062.85.

       On December 10, 2015, Appellant filed both a motion for post-trial

relief and a notice of appeal from the non-jury verdict.2 The court entered

final judgment on May 20, 2015, pursuant to Rule of Civil Procedure

227.4(1)(b), which provides for entry of judgment when post trial motions

are filed, but not disposed of within one hundred twenty days.           See

Pa.R.C.P. 227.4(1)(b); Gibbs v. Herman, 714 A.2d 432, 435 (Pa. Super.

1998) (“[O]nce a judgment is entered in conformity with Pa.R.C.P.
____________________________________________


2
   By order of May 12, 2016, this Court directed Appellant to show cause as
to why this appeal should not be quashed because his post-trial motions
remained pending. On May 20, 2016, Appellant filed a praecipe for entry of
final judgment. On May 25, 2016, this Court discharged the show cause
order and referred the issue to the merits panel. Because final judgment
was entered pursuant to Pa.R.C.P. 227.4(1)(b), we decline to quash
Appellant’s appeal as interlocutory.




                                           -2-
J-S77034-16



227.4(1)(b), the practice and procedure of both the litigants and the court is

identical to that where a judgment is entered after the court has ruled on

post-verdict motions.”).

          Although Appellant challenges the verdict and judgment entered

following the November 10, 2015 non-jury trial, he has failed to ensure that

the certified record includes a transcript of the notes of testimony from the

trial.3

                This Court cannot meaningfully review claims raised on
          appeal unless we are provided with a full and complete certified
          record. This requirement is not a mere “technicality” nor is this
          a question of whether we are empowered to complain sua sponte
          of lacunae in the record. In the absence of an adequate certified
          record, there is no support for an appellant’s arguments and,
          thus, there is no basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc),

appeal denied, 916 A.2d 632 (Pa. 2007) (citation omitted).       Accordingly, all

of Appellant’s issues are waived.

          Judgment affirmed.




____________________________________________


3
   Although not required to do so, we contacted the trial court seeking a copy
of the non-jury trial transcript and were notified that there are no transcripts
filed in this matter.



                                           -3-
J-S77034-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2016




                          -4-